Title: Thomas Jefferson to Patrick Gibson, 24 December 1817
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello 
				  Dec. 24. 17.
                    
                    Just now returned from Bedford I find here your favor of Dec. 11. and without a moment’s loss of time I return you my renewed notes for the banks, and repeat the assurances of my great esteem & respect
                    
                        Th: Jefferson
                    
                